Citation Nr: 1129052	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-23 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1969 and from August 2002 to July 2003.  He also served in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD and assigned an initial 10 percent evaluation.  

During the course of the appeal, in a March 2011 rating decision, the RO increased the initial evaluation for PTSD from 10 percent to 30 percent.  Because a rating higher than 30 percent is available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing from the RO in June 2011.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

Throughout the period of appellate review, the Veteran's PTSD is shown to have been manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  
  

CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The present claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that a claim is substantiated once service connection is granted, and, accordingly, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed in this appeal under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's treatment records, and his statements in support of the claim are of record, including testimony provided at a June 2011 Board hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The record shows that the Veteran has not sought treatment for his PTSD.  Thus, there are no pertinent records that need to be obtained.    

Also, the Veteran was afforded VA examinations in March 2008 and February 2011 to evaluate the severity of his PTSD symptomatology.  At the June 2011 Board hearing, the Veteran's service representative indicated that the February 2011 VA examination was inadequate.  He indicated, in particular, that the VA examiner misrepresented the Veteran's statements.  

The Board finds, contrary to the representative's assertions, that both VA examinations, including the February 2011 examination, are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the PTSD disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

The Board finds that the service representative has not shown that the February 2011 VA examination is inadequate.  Importantly, the Board may presume that VA medical staff competently discharged their duties.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals).  Thus, the Board may presume that the February 2011 VA examiner accurately transcribed the Veteran's assertions.  

Moreover, the assertions of the Veteran's service representative are not sufficient to overcome the above-mentioned presumption.  According to the service representative, the February 2011 VA examiner inaccurately characterized the Veteran's nightmares as "occasional" and that the Veteran slept 4 to 5 hours per night.  The service representative indicated that the Veteran's nightmares should actually be considered "frequent."  

A review of the June 2011 VA examination confirms that the VA examiner described the Veteran's nightmares as "occasional."  The VA examiner did not quantify "occasional," and the Veteran himself equivocated on this issue during the Board hearing.  Moreover, the service representative took issue with the VA examiner's notation of 4 to 5 hours of sleep, but the Veteran himself during the Board hearing indicated that he slept up to 3 1/2 hours, which is not a material distinction.  Thus, the Board finds that the assertions of the Veteran's service representative do not render the February 2011 VA examination inadequate.  

Furthermore, the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since that evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran contends that an initial evaluation higher than 30 percent is warranted for his PTSD.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required. See id. at 126-27.  Moreover, the Board notes, the Court recently held that in claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in November 2007.  The Board's adjudication of this claim accordingly satisfies the requirements of Hart.  

Evaluations of mental health disorders, such as the Veteran's PTSD, under Diagnostic Code 9411, are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The rating criteria are as follows:

A rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).  However, an evaluation shall not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  See DSM-IV Quick Reference at 46-47.  

Finally, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

In making all determinations, the Board's duty is to assess the credibility and weight of the evidence, the lay assertions of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

In the present case, after a careful review of the pertinent evidence of record, the Board finds that an initial evaluation higher than 30 percent is not warranted for the Veteran's PTSD.  The pertinent evidence demonstrating the severity of his PTSD symptoms during the period of appellate review consists of the results of two VA examinations and his June 2011 Board hearing testimony.  This evidence demonstrates symptomatology characteristic of a 30 percent level of impairment.  

In particular, the Veteran underwent VA examinations in March 2008 and February 2011.  The same examiner performed both examinations.  At both VA examinations, the Veteran denied a history of mental health treatment.  He reported that he worked regularly for the same company at which he had worked for 40 years repairing machinery.  The Veteran indicated that he performed his job adequately, with no significant job-related difficulties.  (At the February 2011 examination, he noted some temporary lay-offs during the year prior due to the economy.)  

The Veteran also reported at the March 2008 examination that he had been married twice.  His first marriage reportedly ended "because of violent nightmares and anger problems," although the Veteran had "minimal recollection of any abuse."  He remarried in 1990, and had a "pretty good" relationship with his wife.  They had no significant marital problems.  In February 2011, he explained further that he was "a loner and keeps to himself," so his wife would travel to see family and friends without him.  Nonetheless, his wife accepted this, and it caused no significant marital distress.  

The Veteran also explained during both VA examinations that he had four children with whom he got along with well.  In February 2011, he reported having had attended his son's wedding, which was out-of-state.  Furthermore, he got along well with his mother and all but one of his siblings.  He had no real close friendships, except for one individual who had moved away (in February 2011, he mentioned having a friend who had passed away).  His leisure activities were mostly solitary activities performed at home, such as working on his car, engaging in yard work, or watching television.  He attended church regularly, where he was an usher, participated in Bible study, and would help occasionally with cleaning the church.  He generally disliked crowds, but was able to go out to shop and eat at restaurants.  The VA examiner in February 2011 commented that the Veteran lacked significant social relationships outside of his family, and he spent much of the time around the house without close friendships.  It was also noted in February 2011 that the Veteran's "worsening health problems" limited his prior leisure pursuits, such as cleaning his car and yard work, but he enjoyed watching football, and he could run local errands and eat at restaurants, even though he disliked crowds.  

At the March 2008 VA examination, the Veteran reported a history of assaultive behavior in the "distant past," including assaults at work, but he maintained that this had not occurred in recent years.  He now adequately controlled his temper.  The Veteran also described having poor sleep due to nightmares.  His poor sleep made him feel tired and irritable.  His wife would wake him up and comfort him.  He also had other PTSD symptoms involving intrusive memories when idle, which made him tearful; avoidance; limited social interactions; hyperstartle response; and hypervigilance.  

Mental status examinations conducted at both March 2008 and February 2011 VA examinations demonstrated adequate personal hygiene; broad affect with euthymic mood and no significant emotion distress; no impairment of thought process or communication; no delusions or hallucinations; no significant memory impairment or obsessive-compulsive behavior; no suicidal ideation or homicidal ideation; and no panic attacks.  He displayed appropriate behavior during both examinations; full orientation; and normal speech. He had adequate concentration.  

At the March 2008 VA examination, the Veteran endorsed feeling distressed by his symptoms, but he denied significant problems with depressed mood.  In February 2011, he denied significant problems with low, sad, or depressed mood.  In March 2008, he reported feeling anxiety when outside the home, especially around crowds, but not when at home.  Similarly, in February 2011, he described himself as "usually being rather relaxed" except in crowds or loud situations.  Also in February 2011, he reported feeling "generally content," except as related to financial concerns and health problems.  

At the February 2011 VA examination, the Veteran also endorsed a perception of worsening memory difficulties.  For instance, he would forget the reason for an errand, which required him to rely more on written notes.  Also, his wife would complain that he forgot what she told him; he would forget where he put things.  He could, however,  remember important tasks such as taking his medication.  

The VA examiner diagnosed PTSD at both VA examinations.  In March 2008, the VA examiner found that the Veteran appeared to be "mildly affected, overall."  A GAF score of 64 was assigned in March 2008, and a GAF score of 60 was assigned in February 2011.  

More recently, at his June 2011 Board hearing, the Veteran testified at length concerning his sleep problems, including nightmares.  He also explained that he experienced nervousness and felt frightened.  He was more afraid of people hurting him than he was of him hurting other people.  When asked, he indicated that he had panic attacks, but explained that this involved his wife going to the store for him "a lot of times." He clarified that he did not like to stand in long lines.  He also indicated that he had stopped working due, in part, to the stressful nature of the job and his physical disabilities.  With regard to his memory, he testified that he could remember approximately four or five days, and his wife informed him that he had selective memory.  But, he explained, he did not remember a lot; he could not remember past 10 years prior.  The Veteran also attributed to his PTSD such symptoms as putting a lock on his doors, securing his windows, putting up bars, and turning off the lights in his house at night to check for shadows.  Also, he testified that he "sees things, but [does not] really see things."  He clarified that things would look "hazy," which made him jump.  

This evidence, in summary, affirmatively demonstrates that the Veteran's PTSD is not manifested by such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or disturbances of motivation and mood.

During the June 2011 Board hearing, the Veteran appeared to endorse panic attacks.  His assertions, however, were vague, as he clarified, for instance, that he did not like to stand in lines at stores.  Overall, his Board hearing testimony is more consistent with the VA examination results showing no panic attacks, but that he experienced discomfort in crowded places.  Thus, the evidence does not support a finding of panic attacks more than once per week.  

Also, at the April 2011 VA examination and the June 2011 Board hearing, the Veteran complained of memory difficulties.  His assertions, however, are consistent with no more than mild memory loss, such as forgetting names, directions, and recent events.  He specifically reported during the April 2011 VA examination that he could remember important tasks such as taking his medication.  Thus, his complaints do not more nearly approximate impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks).  

At his June 2011 Board hearing, he also reporting "seeing things."  Yet, he denied delusions and hallucinations at both VA examinations.  Also important, he clarified at the June 2011 Board hearing that he was actually referring to seeing things as "hazy."  Thus, there is no indication of persistent delusions or hallucinations.   

At the March 2008 VA examination, the Veteran complained of feeling irritable due to sleep problems.  He also endorsed a history of assaultiveness.  Nonetheless, at both VA examinations, he reported that he had experienced no such symptoms during the appeal period.  Thus, there is no indication of unprovoked irritability with periods of violence.  

Furthermore, the evidence does not demonstrate difficulty in establishing and maintaining effective work and social relationships.  Although he reported having no friends, he maintained throughout the appeal period that he had a good relationship with his family, including his wife, his children, his mother, and siblings (except one).  

The Board also acknowledges the June 2011 Board hearing testimony indicating that the Veteran had stopped working due to a combination of stress and physical disabilities, especially his shoulder.  The Board finds, however, that the Veteran's hearing testimony has reduced reliability on this point.  In pertinent part, he testified at the hearing that "I felt my stress level was not good enough [to continue working], and the lifting part on account of my shoulder, where I had surgery, and the doctor only let me lift 20 pounds."  He went on to explain that he had to stop working once his employer determined that he could no longer lift heavy objects up to 80 pounds.  Thus, his testimony actually shows that he stopped working due to his shoulder symptoms and without regard to his PTSD disability picture.  

The Veteran's June 2011 Board hearing testimony reflects a related lack of candidness.  Specifically, he first indicated during the hearing that he had been "asked" to "step down and leave the military" due to such symptoms as not liking to have people work behind him.  Upon further questioning, however, he clarified that he had actually requested discharge due to symptoms of a physical disorder, especially the shoulder.  

Thus, the Veteran's Board hearing testimony was misleading, or at least highly unclear, when discussing both his reason for discharge from service and his reason for leaving his last job.  The Board finds that this lack of clarity and consistency calls into question the veracity of the Veteran's recollection and the candidness of his statements attributing his unemployment to PTSD symptoms.  See Dalton, 21 Vet. App. at 36; Caluza, 7 Vet. App. at 511.  Furthermore, he previously indicated at both the March 2008 and February 2011 VA examinations that he had adequately worked at the same job in the same position for over 40 years.  Thus, the Board finds that the evidence does not demonstrate difficulty in establishing and maintaining effective work relationships.  

In addition to these specific symptoms, the evidence does not demonstrate any overall PTSD disability picture consistent with more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  For instance, the Veteran repeatedly emphasized complaints of sleep problems.  Also, the VA examinations reveal that he experiences such PTSD symptoms as intrusive memories; avoidance; limited social interactions; hyperstartle response; and hypervigilance.  Yet, as indicated, he maintained a good relationship with his family and continued working until a shoulder disorder led to his unemployment.  

The Board has also carefully considered the assigned GAF scores during the period under review.  Specifically, the VA examiner in March 2008 assigned a GAF score of 64, which is reflective of some mild symptoms or some difficulty in social or occupational functioning.  The VA examination in April 2011 assigned a GAF score of 60, which is reflective of either moderate symptoms or moderate difficulty in social or occupational functioning.  See DSM-IV Quick Reference at 46-47.   The Board finds that these GAF scores are consistent with the presently-assigned 30 percent evaluation.  

In light of the foregoing, the Board concludes that the Veteran's symptomatology, overall, does not result in more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, the current psychiatric symptomatology is best contemplated by the current 30 percent disability rating, and the next higher, 50 percent, rating is not assignable.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of PTSD, but the medical evidence reflects that those manifestations are not consistent with a higher schedular evaluation in this case.  More importantly, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's PTSD, as discussed in detail above.  Thus, the Veteran's disability picture is not unusual or exceptional, and the rating schedule is adequate to evaluate the disability.  Consequently, referral for extraschedular consideration is not in order.


ORDER

An increased evaluation in excess of 30 percent for PTSD is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


